Title: To Thomas Jefferson from Benjamin Henry Latrobe, 17 October 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Octr. 17h. 1806.
                        
                        I had the honor of receiving your letter of the 13h. this morning, being arrived here from the country, on my
                            road to Washington. I am still so weak, that a few days of rest are necessary to me, before I can proceed, but on Monday or
                            Tuesday, I shall go by way of Newcastle to Baltimore & be in Washington in all next week. I write to Mr. Lenthall by
                            this post & shall give him such instructions as the information you have given me renders necessary.—
                        I have been so exceedingly sick of the Dysentery attended by a nervous fever, that it will be sometime
                            before I can hope to attain my usual strength. I have devoted the few hours, during which I could command my own ideas,
                            during near 6 weeks to my correspondence with Mr Lenthall, & have placed Mr Mills at Washington to assist him: so that nothing has been neglected.
                  I am, with the highest
                            respects Your obedt hble servt
                        
                            B Henry Latrobe
                     
                        
                    